Citation Nr: 9932649	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  96-47 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain, 
currently rated as 40 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for his service connected low back disability.  The 
veteran filed a timely notice of disagreement, initiating 
this appeal.  

The veteran's claim was first presented to the Board in 
January 1998, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

In a November 1998 rating action, the RO awarded the veteran 
an increased rating, from 20 to 40 percent, for his service 
connected low back disability.  However, because there has 
been no clearly expressed intent on the part of the veteran 
to limit his appeal to entitlement to a specified disability 
rating, the VA is required to consider entitlement to all 
available ratings for that disability.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999) [citing AB v. Brown, 6 Vet. 
App. 35, 38 (1993)].  Accordingly, this issue remains in 
appellate status.  


FINDING OF FACT

The veteran's service connected lumbosacral strain is 
characterized by severe limitation of motion, pain on use, 
and spasm of the paraspinal musculature.  



CONCLUSION OF LAW

An increased rating for the veteran's service connected 
lumbosacral strain is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285-5295 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In February 1996, the veteran filed a claim for an increased 
rating for his service connected low back disability.  At the 
time of his claim, his low back disability carried a 20 
percent disability rating.  

In support of his claim, the veteran submitted private 
medical treatment records.  A MRI examination was performed 
on the veteran at a private facility in June 1991.  According 
to the examination report, he had a non-pathologic 
compression fracture of the L1 vertebra, with resultant 
narrowing of the lumbar canal.  Degenerative changes were 
also noted throughout the lumbosacral spine, without evidence 
of discrete disc herniation or nerve root compression.  There 
was also no evidence of spinal stenosis, spondylolysis, or 
spondylolisthesis.  Next, a bone density study was performed 
at a private medical facility in July 1996.  According to the 
study, the veteran's lumbosacral spine displayed no 
significant osteoporosis.  

A VA orthopedic examination of the low back was afforded the 
veteran in August 1996.  He reported first injuring his back 
in service, and being immediately hospitalized.  He has not 
subsequently been hospitalized for this disability.  However, 
he continues to experience chronic low back pain.  At the 
time of his examination, the veteran entered the room using a 
cane.  His range of motion, with reported mild discomfort, 
was 50º forward flexion, 30º extension, and 15º lateral 
extension to the right and left side.  The paraspinal muscles 
were without spasm or tender points.  Upon neurological 
evaluation, the veteran displayed no deficits in strength, 
reflexes, or sensation to light touch.  X-ray examination of 
the lumbosacral spine revealed compression at the L1 joint, 
with osteopenia.  Degenerative changes were also noted at L5-
S1.  The examiner diagnosed a history of lumbar strain, and 
stated it was "more likely" the veteran's symptoms were 
related to "degenerative changes consistent with aging," as 
a "true chronic strain [was] not present on physical 
examination today."  

Based on the VA examination results, the RO issued a 
September 1996 rating decision denying the veteran an 
increased rating for his service connected low back 
disability.  The veteran filed an October 1996 notice of 
disagreement, initiating this appeal.  In his November 1996 
VA Form 9, he also requested a personal hearing before a 
member of the Board.  

A personal hearing before a member of the Board was afforded 
the veteran in August 1997.  He testified that he experiences 
chronic low back pain and slight numbness in the legs.  His 
back pain prevents him from performing such daily tasks as 
operating a motor vehicle.  While he has received treatment 
for this disability, he has not had any significant 
improvement in his degree of impairment.  

The veteran's claim was presented to the Board in January 
1998, at which time it was remanded for additional 
development.  

A May 1998 VA neurological examination was afforded the 
veteran, and he again reported chronic low back pain with 
pain, weakness, and numbness radiating into his legs 
bilaterally.  Upon examination, the veteran was positive for 
low back tenderness with palpation, and pinprick sensation 
was decreased in the feet; however, vibration sensation was 
normal.  Straight leg raising was negative bilaterally, and 
motor strength was 5/5.  His gait was normal, assisted by a 
cane.  He could heel-to-toe walk with slight difficulty.  
Bilateral lumbar radiculopathy and a seizure disorder were 
diagnosed, and the veteran was deemed unemployable due to 
these disabilities.  

In July 1998, a VA orthopedic examination was afforded the 
veteran.  Again, low back pain, with radiation bilaterally, 
was reported, and these symptoms increased over time with 
extended use.  Upon objective evaluation, his gait was within 
normal limits, albeit assisted by a cane.  He could heel and 
toe walk without difficulty.  The lumbosacral region 
displayed tenderness with palpation and slight spasm of the 
musculature of the paraspinal region.  Range of motion was 
60º forward flexion, and 10º backward extension.  Sensation 
was normal down to the ankles; however, the veteran reported 
reduced sensation in the feet.  Regarding weakened movement, 
excess fatigability, and incoordination, none were observed 
in the course of the examination.  Should the veteran suffer 
a spasm of the low back musculature, he would have intense 
pain and a completely restricted range of motion, in the 
opinion of the examiner.  A chronic low back strain was 
diagnosed.  

As a result of this additional evidence, the RO awarded the 
veteran an increased rating, from 20 to 40 percent, for his 
service connected lumbosacral strain.  The claim was then 
returned to the Board for consideration.  

Analysis

The veteran's claim for an increased initial rating for his 
service-connected lumbosacral spine disability is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
U. S. Court of Appeals for Veterans Claims (Court) has held 
that if a veteran claims that a service connected disability 
has become worse, then the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In cases where, after a careful consideration of all 
evidence, a reasonable doubt arises as to the degree of 
disability, that reasonable doubt must be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).  

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  

The veteran's service connected low back disability is 
currently rated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999).  A 40 percent rating 
represents the maximum schedular rating under this diagnostic 
code.  However, other diagnostic codes relevant to the 
lumbosacral spine must be considered.  Of these, only 
Diagnostic Codes 5285, 5286, and 5293 allow for a disability 
rating in excess of 40 percent.  For the reasons to be 
discussed below, the preponderance of the evidence is against 
an increased rating under these diagnostic codes.  

Diagnostic Code 5285, for residuals of fractures of the 
vertebra, specifies that a 60 percent rating will be awarded 
for abnormal mobility requiring a neck brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (1999).  While the medical 
evidence, including a 1991 private MRI report, confirm that 
the veteran has a compression fracture of the L1 vertebra, 
there is no evidence that he requires the use of a neck 
brace.  Thus, a 60 rating under Diagnostic Code 5285 is not 
supported by the evidence.  

Under Diagnostic Code 5286, for complete bony fixation 
(ankylosis) of the spine, complete fixation of the spine at a 
favorable angle warrants a 60 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (1999).  However, according to 
the August 1996, May 1998, and July 1998 VA examination 
reports, the veteran does not have any ankylosis of the 
spine.  At all times of record, he has had at least some 
range of motion of the lumbosacral spine.  While the July 
1998 VA examination report does reflect the medical 
examiner's opinion that the veteran could lose range of 
motion in his low back during a severe spasm of the 
musculature, he did not indicate such attacks were regular or 
consistent.  Likewise, while the veteran reported frequent 
low back pain, especially with chronic use, he did not report 
any episodes so severe as to result in total fixation of the 
low back.  Thus, the preponderance of the evidence is against 
a 60 rating under Diagnostic Code 5286 for ankylosis of the 
spine at a favorable angle.  

Finally, Diagnostic Code 5293, for intervertebral disc 
syndrome, grants a 60 percent disability rating for 
pronounced impairment, including persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).  According to the 
veteran's private 1991 MRI report, his lumbosacral spine 
displayed no evidence of nerve root compression.  More 
recently, upon evaluation in August 1996, the veteran's 
paraspinal muscles were without spasm or tenderness, and no 
deficits in strength, reflexes, or sensation to light touch 
were observed.  At the time of his May 1998 VA neurological 
examination, the veteran displayed tenderness with palpation 
of the lumbosacral paraspinal musculature.  He also had 
reduced pinprick sensation in the feet.  However, vibration 
sensation of the feet was within normal limits, and he had 
normal sensation in the rest of his lower extremities.  Motor 
strength was 5/5, and straight leg raising was negative.  At 
all times during the pendency of this appeal, the veteran has 
had full mobility with a normal gait, albeit assisted by a 
cane.  Overall, this evidence falls well short of the 
pronounced impairment required for a 60 percent rating under 
Diagnostic Code 5293.  

As was previously noted, the veteran is entitled to 
evaluation of his claim under the guidelines of DeLuca, 
outlined above.  However, he is already rated at the maximum 
level for limitation of motion of the lumbosacral spine, so 
even assuming arguendo that pain on use or prolonged use 
results in a greater limitation of motion, no higher rating 
may be afforded under the appropriate rating code.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (1999).  Therefore, an 
increased rating rated based on DeLuca considerations is not 
warranted at this time.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's lumbosacral spine disability has 
required no periods of hospitalization since his service 
separation, and is not shown by the evidence to present 
marked interference with employment in and of itself.  While 
the VA physician who examined the veteran in May 1998 
described him as unemployable, this opinion was also based on 
the veteran's non-service connected seizure disorder, and not 
solely on his service connected disability.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted at this time.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected lumbosacral spine disability is unusual, or 
causes marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for an increased rating for his service 
connected lumbosacral spine disability.  The claim must 
therefore be denied.  



ORDER

An increased rating, in excess of 40 percent, for the 
veteran's service connected lumbosacral strain, is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

